DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
        
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit…” in claims 1 and 16, and “display unit…” in claims 1, 15, and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. Claim 16 is directed towards a “computer program for causing” which could be reasonably interpreted by one of ordinary skill in the art as being software alone, and thus is directed to software per se, which is non-statutory. In order for such a software claim to be statutory, it must be claimed in combination with an appropriate medium and hardware such as memory or processor to establish a statutory category of invention and enable any functionality to be realized.


Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Lee et al. (US Patent Application Publication 2017/0185276), referred to as Lee herein.
Schmelig et al. (US Patent Application Publication 2020/0342672), referred to as Schmelig herein.
Kritt et al. (US Patent Number 9,335,862), referred to as Kritt herein.
Weskamp et al. (US Patent Number 8,230,075), referred to as Weskamp herein.
Saurabh et al. (US Patent Application Publication 2019/0129607), referred to as Saurabh herein.
Patil (US Patent Application Publication 2016/0050476), referred to as Patil herein.

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee.

Regarding claim 1, Lee discloses an information processing device comprising: a control unit configured to perform control for displaying, on a display unit (Lee, Fig. 43 with ¶0510, ¶0512-¶0513, ¶0532-¶0533, ¶0560 – hardware processor executing instructions stored in hardware memory for generating a display on a hardware display. This element is interpreted under 35 U.S.C. 112(f) as the hardware processor and display described in Applicant’s Specification ¶0042 and ¶0057),

and positional information of the first wireless appliance and positional information of the second wireless appliance (Lee, Figs. 5A and 10 with ¶0141-¶0142 – positions identified in live camera view. Objects are made selectable within the image based on position).


Regarding claim 15, Lee discloses an information processing method performed by a processor, the information processing method comprising: performing control for displaying, on a display unit (Lee, Fig. 43 with ¶0510, ¶0512-¶0513, ¶0532-¶0533, ¶0560 – hardware processor executing instructions stored in hardware memory for generating a display on a hardware display. This element is interpreted under 35 U.S.C. 112(f) as the hardware display described in Applicant’s Specification ¶0057),
a first virtual object indicating a link between a first wireless appliance and a second wireless appliance based on connection information about a connection between the first wireless appliance and the second wireless appliance (Lee, Fig. 5A with ¶0144 – drawing input draws a closed figure to link objects for coordinated functionality. Drawn figures are shown in Elements 510, 520, and 540. Additionally, link objects are shown in Figs. 10A and 10B. ¶0114 – wireless connection. See also Fig. 7 with ¶0163),


Regarding claim 16, Lee discloses a computer program for causing a computer to function as a control unit configured to perform control for displaying, on a display unit (Lee, Fig. 43 with ¶0510, ¶0512-¶0513, ¶0532-¶0533, ¶0560 – hardware processor executing instructions stored in hardware memory for generating a display on a hardware display. This element is interpreted under 35 U.S.C. 112(f) as the hardware processor and display described in Applicant’s Specification ¶0042 and ¶0057),
a first virtual object indicating a link between a first wireless appliance and a second wireless appliance based on connection information about a connection between the first wireless appliance and the second wireless appliance (Lee, Fig. 5A with ¶0144 – drawing input draws a closed figure to link objects for coordinated functionality. Drawn figures are shown in Elements 510, 520, and 540. Additionally, link objects are shown in Figs. 10A and 10B. ¶0114 – wireless connection. See also Fig. 7 with ¶0163),
and positional information of the first wireless appliance and positional information of the second wireless appliance (Lee, Figs. 5A and 10 with ¶0141-¶0142 – positions identified in live camera view. Objects are made selectable within the image based on position).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 2-4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Schmelig.


Regarding claim 2, Lee discloses the elements of claim 1, and further discloses wherein the positional information is 
However, Lee appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Schmelig discloses a virtual configuration of equipment via a camera view (Schmelig, Abstract with ¶0033) including 
wherein the positional information is three-dimensional position information indicating a position in a space, and the control unit performs control for displaying, in a case in which the first appliance is connected to the second appliance, the first virtual object that links a three-dimensional position of the first appliance with a three-dimensional position of the second appliance (Schmelig, ¶0033-¶0034, ¶0158 – 3D camera detects 3 dimensional coordinates of room and equipment.  Figs. 6-8 with ¶0166-¶0171 – virtual cable connection links equipment in 3D representation).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the live view and virtual connections of Lee to 

Regarding claim 3, Lee as modified discloses the elements of claim 2 above, and further discloses wherein the first virtual object is a line-shaped display image that links the first wireless appliance with the second wireless appliance (Lee, Fig. 5A with ¶0144 – drawing input draws a closed figure to link objects. Drawn figures are shown in Elements 510, 520, and 540. Additionally, link objects are shown in Figs. 10A and 10B. Schmelig, Figs. 6-8 with ¶0166-¶0171 – virtual cable connection links equipment in 3D representation).

Regarding claim 4, Lee as modified discloses the elements of claim 3 above, and further discloses wherein the first virtual object includes a virtual cable image of the first wireless appliance and a virtual cable image of the second wireless appliance (Schmelig, Figs. 6-8 with ¶0141, ¶0166-¶0171 – virtual cable connection links equipment in 3D representation).

Regarding claim 14, Lee discloses the elements of claim 1 above, and further discloses wherein the control unit displays an image indicating a fourth wireless appliance present in another space, acquires connection information about a connection between the first wireless appliance and the fourth wireless appliance, and performs control for displaying a fourth virtual object that links a 

wherein the positional information is three-dimensional position information indicating a position in a space, and the control unit performs control for displaying, in a case in which the first appliance is connected to the second appliance, the first virtual object that links a three-dimensional position of the first appliance with a three-dimensional position of the second appliance (Schmelig, ¶0033-¶0034, ¶0158 – 3D camera detects 3 dimensional coordinates of room and equipment.  Figs. 6-8 with ¶0166-¶0171 – virtual cable connection links equipment in 3D representation).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the live view and virtual connections of Lee to include 3D representation based on the teachings of Schmelig. The motivation for doing so would have been to more accurately and intuitively reflect the environment to make it easier and more precise for users to interact, especially in space constrained environments where there are many devices.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Schmelig in further view of Kritt.

Regarding claim 5, Lee as modified discloses the elements of claim 2 above. However, Lee as modified appears not to expressly disclose wherein the control unit detects a disconnection operation performed by a user for disconnecting the connection between the first wireless appliance and the second wireless appliance, and performs disconnection processing for disconnecting the connection between the first wireless appliance and the second wireless appliance after detecting the disconnection operation.

wherein the control unit detects a disconnection operation performed by a user for disconnecting the connection between the first wireless appliance and the second wireless appliance, and performs disconnection processing for disconnecting the connection between the first wireless appliance and the second wireless appliance after detecting the disconnection operation (Kritt, Fig. 7 with 8:55-9:7 – disconnect gesture severs the link between the devices).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the virtual connections of Lee as modified to include disconnect gestures based on the teachings of Kritt. The motivation for doing so would have been to enable users to intuitively remove unwanted device links.

Regarding claim 6, Lee as modified discloses the elements of claim 5 above, and further discloses wherein the disconnection operation performed by the user is an operation by gesture or voice (Lee, ¶0162-¶0164 – both touch gestures and voice commands used to manipulate links).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Schmelig in further view of Kritt in further view of Saurabh.

Regarding claim 7, Lee as modified discloses the elements of claim 6 above, and further discloses wherein a motion of a 

wherein a motion of a hand is detected as the gesture (Saurabh, ¶0030 – hand motions detected for interacting with devices. See also Fig. 8B with ¶0265-¶0266).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the gestures of Lee as modified to include hand-based gestures based on the teachings of Saurabh. The motivation for doing so would have been to enable the user to better visualize the interaction and enable more intuitive controls for device functionality (Saurabh, ¶0030).

Claim 8-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Weskamp.

Regarding claim 8, Lee discloses the elements of claim 1 above, and further discloses wherein the control unit acquires positional information of a third wireless appliance in a case of detecting the third wireless appliance that is not connected to the first wireless appliance, and performs control for displaying a 

displaying a second virtual object indicating a non-connected state (Weskamp, Fig. 2 with 5:49-6:67 – connectivity and functionality status is indicated for detected devices).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the icons of Lee as modified to include connectivity and functional linking status based on the teachings of Weskamp. The motivation for doing so would have been to enable the user to more easily recognize the connectivity and capability of the devices shown.

Regarding claim 9, Lee as modified discloses the elements of claim 8 above, and further discloses wherein the control unit detects a connection operation performed by a user for connecting the first wireless appliance with the third wireless appliance, and performs connection processing for connecting the first wireless appliance with the third wireless appliance after detecting the connection operation (Lee, Figs 10A and 10B with ¶0212-¶0216 – connected functionality between lighting and TV executed in response to user connection gesture. Fig 3 with ¶0097 – coordinated functionality across multiple linked devices).

Regarding claim 10, Lee as modified discloses the elements of claim 9 above, and further discloses wherein the connection operation performed by the user is an operation by gesture or voice (Lee, ¶0162-¶0164 – both touch gestures and voice commands used to manipulate links).

Regarding claim 11, Lee as modified discloses the elements of claim 10 above, and further discloses wherein the gesture is at least an operation for a third virtual object indicating a non-connected state displayed at the position of the first wireless appliance, or the second virtual object indicating a non-connected state displayed at a position of the third wireless appliance (Lee, Fig. 5A with ¶0144 – drawing input draws a closed figure to link objects, objects outside of the figure are not part of the link. Drawn figures are shown in Elements 510, 520, and 540. Additionally, link objects are shown in Figs. 10A and 10B. Figs. 5A and 10 with ¶0141-¶0142 – positions identified in live camera view. Objects are made selectable within the image based on position).

Regarding claim 13, Lee as modified discloses the elements of claim 9 above, and further discloses wherein the control unit performs connection processing using a wireless communication scheme that is different depending on the connection operation (Lee, ¶0064 – different wireless communication protocols. ¶0095, ¶0114, ¶0177-¶0178 – combination wired/wireless communication and different wireless communication protocols).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Weskamp in view of Patil in further view of Schmelig.

Regarding claim 12, Lee as modified discloses the elements of claim 11 above, and further discloses wherein the second virtual object and the third virtual object 

including a virtual connection object indicating the type of wireless communication scheme (Patil, ¶0013).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the icons of Lee as modified to include connecting symbols including different display modes for different wireless communication schemes based on the teachings of Patil. The motivation for doing so would have been to enable the user to more easily and intuitively recognize the connectivity and capability of the devices shown (Patil, ¶0003).
However, Lee as modified appears not to expressly disclose cables. However, in the same field of endeavor, Schmelig discloses a virtual configuration of equipment via a camera view (Schmelig, Abstract with ¶0033) including 
including virtual cable connections (Schmelig, ¶0033-¶0034, ¶0158 – 3D camera detects 3-dimensional coordinates of room and equipment.  Figs. 6-8 with ¶0166-¶0171 – virtual cable connection links equipment in 3D representation. ¶0054 – virtual data cable connecting virtual devices).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the live view and virtual connections of Lee to include a representation of virtual cables based on the teachings of Schmelig. The motivation for doing so would have been to more accurately and intuitively reflect the environment to make it easier and more precise for users to interact.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References are at least relevant as indicated in the corresponding summary.
Takuma et al. (WO 2016/103546) – Gestures to connect devices in a network, unlinked devices is shown, wireless protocol is indicated.
Dore et al. (US Patent Application Publication 2015/0324077) – Hand gesture to activate a device in a network.
Pokrzywka (US Patent Application Publication 2018/0307406) – Gestures to connect and disconnect virtual objects.
Reckimoto (US Patent Application Publication 2001/0044858) – Hand gestures to connect and disconnect virtual objects.
Lehtiniemi et al. (US Patent Application Publication 2013/0268414) – virtual connecting cables visualized according to the connection characteristics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL W PARCHER/Primary Examiner, Art Unit 2175